Citation Nr: 1043517	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for arthritis, right knee.

5.  Entitlement to service connection for arthritis, left knee.

6.  Entitlement to an initial rating in excess of 10 percent for 
radiculopathy, left lower extremity.

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1992 to December 2002 with additional time served in the 
reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for PTSD, 
depression, and a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues decided herein was obtained.

2.  Sleep apnea was first diagnosed over a year after the 
Veteran's discharge from service, and there is no competent 
evidence or opinion of a etiologic relationship between any such 
current disability and the Veteran's military service.

3.  The Veteran does not have a current diagnosis of a right knee 
disorder.

4.  The Veteran does not have a current diagnosis of a left knee 
disorder.

5.  Radiculopathy of the left lower extremity is manifest by 
symptoms best described as mild.


CONCLUSION OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  A right knee disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

3.  A left knee disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

4.  The criteria for an initial rating in excess of 10 percent 
for radiculopathy, left lower extremity, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.124a, Diagnostic Code 8521 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was mailed letters in 
April 2004, April 2005, and September 2006 advising her of what 
the evidence must show and of the respective duties of VA and the 
claimant in obtaining evidence.  In September 2006 the Veteran 
was mailed a letter providing her with appropriate notice with 
respect to the disability-rating and effective-date elements of 
her claim.  

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).

The Board also finds the Veteran has been afforded adequate 
assistance in response to her claims.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Neither the Veteran nor 
her representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.

The Board notes that the Veteran has not been afforded a VA 
examination in connection with her claims for service connection 
for sleep apnea and bilateral knee arthritis.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  As 
will be discussed further below, while the Veteran has complained 
of pain in both of her knees, these complaints have not resulted 
in any diagnosed disorders.  While the Veteran does have a 
current diagnosis of sleep apnea, the service treatment records 
are completely negative for any signs, symptoms, or diagnoses of 
sleep apnea.  Additionally, there is no competent medical 
evidence of record which gives any indication that her 
aforementioned complaints can be related to her time on active 
duty or any specific event from her reserve service.  As the 
claims file contains the Veteran's service treatment records and 
VA treatment records, the Board finds that sufficient competent 
medical evidence is of record to make a decision on the claims.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

II.  Service Connection Claims

A.  Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

With respect to the Veteran's reserve service, the applicable 
laws and regulations permit service connection only for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training (ACDUTRA) or 
injury incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. 
§ 3.6.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

B.  Sleep Apnea

The Veteran's service treatment records are negative for any 
signs, symptoms, or diagnoses of sleep apnea.  On reports of her 
medical history completed in June 1993, February 1997, July 1998, 
and May 2003, the Veteran indicated that she did not have 
frequent trouble sleeping.  Sleep difficulties were not noted on 
a May 2003 service examination report.

A VA outpatient record from June 2004 reflects that the Veteran 
snored, did not sleep well, and was going to have a sleep study.  
The July 2004 sleep study revealed frequent obstructive hypopneas 
followed by arousals and minimal oxygen desaturations.  The 
Veteran was prescribed a CPAP machine.  An additional sleep study 
was performed in March 2007 which confirmed the diagnosis of 
sleep apnea.

The evidence of record clearly establishes that the Veteran has a 
current sleep disability, as reflected, for example, in the 
July 2004 and March 2007 sleep studies which resulted in a 
diagnosis of sleep apnea.  However, the record simply fails to 
establish that her sleep apnea is medically related to any 
incident of service.

Unfortunately, none of the medical records reflecting a diagnosis 
of sleep apnea even suggest that there exists a medical nexus 
between the Veteran's current sleep apnea and the Veteran's 
military service, and neither the Veteran nor her representative 
has presented or identified any such existing medical opinion.  
The medical evidence of record reflects that the Veteran first 
complained of sleep trouble in June 2004-over a year and a half 
after she left active duty.  Without in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disability, service connection cannot be granted.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

C.  Right and Left Knee Arthritis

The Veteran's service treatment records reflect that in 
April 1995, she was treated for a right knee strain.  On reports 
of her medical history completed in February 1997 and July 1998, 
the Veteran indicated that she did not have arthritis, 
rheumatism, or bursitis; lameness; or "trick" or locked knee.

A service treatment record from February 2001 reflects that the 
Veteran fell down a flight of stairs and injured the left leg 
from the knee down.  The diagnosis was a left tibial contusion.  
A follow-up record from March 2001 confirms that when the Veteran 
fell down the stairs, she struck her left shin, creating a large 
abrasion.  X-rays were negative.

The Veteran noted on a May 2003 Report of Medical History that 
she did not have swollen or painful joints; bone, joint, or other 
deformity; or knee trouble.  A May 2003 service examination 
report reflects that the Veteran had normal lower extremities.

VA treatment records following the Veteran's service are negative 
for any signs, symptoms, or diagnoses of a right or left knee 
disability.

Although the Veteran has complained of right and left knee pain, 
pain alone, without medical diagnosis or evidence of underlying 
pathology, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), vacated in part and remanded on other grounds 
sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is 
no medical evidence that Veteran has current right or left knee 
disabilities underlying her complaints of chronic pain.

The Veteran's representative has asserted that the Veteran 
injured her left knee during service, as reflected in a 
February 2001 treatment record.  However, a careful examination 
of the February 2001 record reveals that while the Veteran fell 
down some stairs, she did not injure her left knee.  She suffered 
a shin contusion.  This conclusion is supported by the March 2001 
service follow-up record, which notes the accident and shows that 
the Veteran was treated for a shin contusion and not a left knee 
injury.  In any case, it appears that any possible injury to the 
Veteran's right and/or left knee was acute and transitory, as a 
May 2003 service examination report shows that the Veteran's 
lower extremities were normal.

Significantly, the VA treatment records following the Veteran's 
reserve duty do not contain diagnoses of right or left knee 
disorders.  Thus, in this case, the competent medical evidence of 
record simply does not establish that the Veteran has currently 
diagnosed right and/or left knee disabilities, and neither the 
Veteran nor her representative has presented, identified, or even 
alluded to the existence of any such evidence.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence establishes that the Veteran does not have 
the claimed disabilities upon which to predicate a grant of 
service connection, there can be no valid claim for service 
connection on either a direct or presumptive basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the 
claim for service connection for right and left knee disabilities 
must be denied regardless of whether they are claimed on a direct 
or presumptive basis, because the first essential criterion for a 
grant of service connection-evidence of a current disability 
upon which to predicate a grant of service connection-has not 
been met for either of these claimed disabilities.

D.  All Service Connection Claims

The Board has also carefully considered the Veteran's contentions 
that she has current sleep apnea and right and left knee 
disorders as a result of her service.  As noted above, the 
Veteran is competent to testify in regard to the onset and 
continuity of symptomatology.  However, in this case, the 
Veterans assertions, while competent, are not credible.  Although 
the Veteran now states that all of her claimed disorders began 
while she was in the service, she indicated in Reports of Medical 
History completed in February 1997, July 1998, and May 2003 that 
she did not have arthritis, rheumatism, or bursitis; lameness; or 
"trick" or locked knee, or frequent trouble sleeping.  As the 
Veteran's present assertions contradict what she indicated on 
these prior Reports of Medical History, the Board finds her 
assertions to be not credible.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claims are denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The preponderance of the evidence is against the 
claims.

III.  Increased Rating Claim

A.  Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.  

B.  Radiculopathy, Left Lower Extremity

The neurological disability of the left lower extremity is 
currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
which covers paralysis of the external popliteal nerve (common 
peroneal).  Under that diagnostic code, mild, moderate and severe 
incomplete paralysis warrants 10, 20, and 30 percent ratings, 
respectively.  A 40 percent rating is warranted for complete 
paralysis of the external popliteal nerve, with foot drop and 
slight drop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; and anesthesia 
covers entire dorsum of foot and toes.

Here, VA treatment records from February and June 2005 show that 
the Veteran complained of left leg numbness and pain.  In 
June 2005, a VA examiner provided a diagnosis of neuropathic 
pain.  The Veteran also complained of left leg pain in 
November 2006 and March 2007.

On VA examination in November 2007, the examiner remarked that 
the Veteran's left lower extremity radiculopathy started in 2006, 
and her pain radiated from the low back to the top of the thing 
and lateral aspect of the thigh going down to knee level.  The 
Veteran reported that her radiculopathy pain and numbness is 
constant, and she said she used a back brace at times.  She did 
not employ a cane or crutch.  On objective examination, the 
examiner found that the Veteran was in no acute distress.  She 
walked with a slight limp using no assistive devices.  The 
strength in her left lower extremity was 5/5.  Sensation was 
normal.  Reflexes were 1+ in the knee and 2+ in the ankle.  There 
was no atrophy noted in the muscles of the left lower extremity.  
The examiner provided a diagnosis of mild left lower extremity 
radiculopathy.

Based on the evidence of record, the Board finds that a rating in 
excess of 10 percent is not warranted at any time during the 
appeal period for radiculopathy, left lower extremity.  There has 
been no objective manifestation of moderate incomplete paralysis 
of the external popliteal nerve (common peroneal).  38 C.F.R. 
§ 4.124a.

In this matter, the Board finds the VA examination of 
November 2007 persuasive.  The examiner interviewed the Veteran 
and commented on the evidence of the Veteran's prior medical 
history.  The examiner gave the Veteran a full examination and 
interviewed the Veteran.  Based on the VA examination report, the 
symptomatology of the Veteran's radiculopathy, left lower 
extremity is best described as mild.

The Board has carefully considered the Veteran's personal report 
of her symptoms and finds them competent regarding what the 
Veteran is able to experience through her senses.  However, while 
the Veteran is competent to report what comes to her through her 
senses, she does not have medical expertise.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  As the Veteran does not have medical 
expertise, the Board finds her statements to be less persuasive 
than the November 2007 report from the VA examiner.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim for a disability rating in excess of that currently 
assigned.  See Fenderson, 12 Vet. App. at 126.

The Board has also considered rating the Veteran's service-
connected disability under a different Diagnostic Code, but finds 
none that may be assigned on the facts of record or which would 
avail the Veteran of a higher disability rating.

C.  Other Considerations

The Board has also considered whether the disability at issue 
presents such an  exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's radiculopathy, left lower 
extremity.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, her disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for a higher rating, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for sleep apnea is denied.

Service connection for arthritis, right knee, is denied.

Service connection for arthritis, left knee, is denied.

An initial rating in excess of 10 percent for radiculopathy, left 
lower extremity, is denied.



REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.

In this case, in June 2007, the Veteran indicated she had to miss 
an excessive amount of work days due to her service connected 
problems, to include radiculopathy, left lower extremity.  She 
included a leave worksheet from her employer which showed that 
she had missed a total of 309.25 hours.

Given the Veteran's assertions made in connection with the claim 
for higher rating on appeal, the Board finds the claim for a TDIU 
is essentially a component of the claim for a higher rating for 
radiculopathy, left lower extremity.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (holding that where a Veteran submits 
evidence of a medical disability; makes a claim for the highest 
rating possible; and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU).  

The Board notes, however, that the RO has not considered the 
Veteran's entitlement to a TDIU.  Thus, the Board finds that, 
after giving the Veteran an opportunity to file a formal claim 
for a TDIU, and completing the other actions noted below, the RO 
should adjudicate this matter in the first instance, to avoid any 
prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

Concerning the Veteran's claim for service connection for PTSD, 
the Board notes that the Veteran has claimed that she was 
assaulted by M.H. on November 16, 1994.  She stated that the 
police were summoned in response to this assault.  The Board 
observes that there is no evidence of any attempt to verify the 
Veteran's claimed stressor.  On remand, the RO should attempt to 
obtain the police report of the claimed assault to verify the 
Veteran's claimed stressor.

The Board also points out that, as any decision with respect to 
the claim for service connection for PTSD may affect the 
Veteran's claim for service connection for depression, these 
claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action on the 
depression claim, at this juncture, would be premature.  Hence, a 
remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should furnish to the Veteran 
a VA Form 21-8940, to enable her to file a 
formal application for a TDIU.

2.  The AMC/RO should send to the Veteran and 
her representative a letter requesting that 
the Veteran furnish any additional 
information and/or evidence pertinent to the 
claim for a TDIU.

The RO's letter should specifically explain 
how to establish entitlement to a TDIU.  The 
RO should also clearly explain to the Veteran 
that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA, who have treated the Veteran for 
her depression and PTSD.  After the Veteran 
has signed the appropriate releases, those 
records not already of record should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow her the opportunity 
to obtain and submit those records for VA 
review.

4.  The AMC/RO is to provide the Veteran an 
additional opportunity to present specific 
information on her claimed stressors, 
including when the stressor occurred, where 
the stressor occurred, and any other 
particulars that may aid in confirming her 
claim.

5.  Thereafter, the AMC/RO is to compile all 
information, including any statements 
provided by the Veteran, and attempt to 
confirm the Veteran's confirmed stressor.  
This may involve obtaining the police report 
for the Veteran's claimed November 1994 
assault and/or contacting the U.S. Army and 
Joint Services Records Research Center 
(JSRRC).

JSRRC should be requested to make an attempt 
to verify events related to the Veteran's 
claims.  If unable to provide such 
information, they should be asked to identify 
the agency or department that may provide 
such information and follow-up inquiries 
should be conducted accordingly.

6.  The Veteran should be scheduled for 
examination by a psychiatrist for an opinion 
as to whether there is at least a 50 percent 
probability or greater that she has a present 
psychiatric disorder (under DSM-IV criteria) 
related to a verified stressor from service.  
The examining psychiatrist should be informed 
as to which of the specific claimed stressor 
events have been verified.

Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  Opinions should be 
provided based on the results of examination, 
a review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the complete 
rationale for the opinions expressed, should 
be set forth in the examination report.

7.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on her claim.

8.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed.  All 
applicable laws and regulations should be 
considered.  If any benefit sought remains 
denied, the Veteran and her representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


